Exhibit 10.1

FIRST AMENDMENT TO REVOLVING CREDIT AND

SECURITY AGREEMENT

THIS FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT, dated as of
January 25, 2012 (this “Amendment”), relating to the Revolving Credit and
Security Agreement referenced below, is by and among SOFTWARE BROKERS OF
AMERICA, INC., a Florida corporation (the “Company”), ACCVENT LLC, a Florida
limited liability company (“Accvent”), FORZA POWER TECHNOLOGIES LLC, a Florida
limited liability company (“Forza”), KLIP XTREME LLC, a Florida limited
liability company (“KLIP”) and NEXXT SOLUTIONS LLC, a Florida limited liability
company (“Nexxt” – hereinafter the Company, Accvent, Forza, KLIP and Nexxt may
be referred to collectively as the “Borrowers”), the Lenders identified on the
signature pages hereto, and PNC BANK, NATIONAL ASSOCIATION, a national banking
association, as agent for the Lenders (in such capacity, the “Agent”). Terms
used herein but not otherwise defined herein shall have the meanings provided to
such terms in the Credit Agreement (as defined below).

W I T N E S S E T H

WHEREAS, a credit facility has been extended to the Borrowers pursuant to the
terms of that certain Revolving Credit and Security Agreement dated as of
July 25, 2011 (as amended and modified from time to time, the “Credit
Agreement”) among the Borrowers, the Lenders identified therein, and PNC Bank,
National Association, as agent for the Lenders;

WHEREAS, the Borrowers have requested certain modifications to the Credit
Agreement;

WHEREAS, the requested modification requires the approval of the Required
Lenders;

WHEREAS, the Required Lenders have agreed to the requested modification on the
terms and conditions set forth herein;

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Amendments. The Credit Agreement is amended as set forth below:

(a) The following new definition of “Fx Line” is added to Section 1.2 in correct
alphabetical order:

“ “Fx Line” shall mean the obligations of certain non-borrower Affiliates of the
Company to PNC pursuant to that certain ISDA Master Agreement dated as of
January 25, 2012.”



--------------------------------------------------------------------------------

(b) The definition of “Maximum Revolving Advance Amount” in Section 1.2 is
amended to read as follows:

“ “Maximum Revolving Advance Amount” shall mean $50,000,000.”

(c) Section 2.1(a)(y)(ii) is amended to read as follows:

“(ii) up to the lesser of (A) 60%, subject to the provisions of Section 2.1(b)
hereof, of the value of the Eligible Inventory (“Inventory Advance Rate” and
together with the Receivables Advance Rate, collectively, the “Advance Rates”),
(B) 90% of the appraised net orderly liquidation value of Eligible Inventory (as
evidenced by an Inventory appraisal satisfactory to Agent in its reasonable
discretion exercised in good faith to be updated on an annual basis) or
(C) $25,000,000 in the aggregate at any one time of which no more than
$2,000,000 shall constitute in-transit inventory, minus”.

(d) Section 3.3(b) is amended to read as follows:

“(b) Facility Fee.

Borrowers shall pay to Agent a fee for the ratable benefit of Lenders in an
amount equal to 0.375% per annum multiplied by the amount by which the Maximum
Revolving Advance Amount exceeds the average daily unpaid balance of the
Revolving Advances plus the aggregate amount of any outstanding Letters of
Credit that are available to be drawn during each calendar quarter. Such fee
shall be payable to Agent in arrears on the first day of each calendar quarter
with respect to the previous calendar quarter.”

(e) Section 3.4(a) is amended to read as follows:

“(a) Collateral Evaluation Fee.

Borrowers shall pay Agent a collateral evaluation fee equal to $1,200 per month
commencing on the first day of the month following the Closing Date and on the
first day of each month thereafter during the Term. The collateral evaluation
fee shall be deemed earned in full on the date when same is due and payable
hereunder and shall not be subject to rebate or proration upon termination of
this Agreement for any reason.”

(f) Section 7.3 is amended to read as follows:

 

2



--------------------------------------------------------------------------------

“7.3. Guarantees.

Become liable upon the obligations or liabilities of any Person by assumption,
endorsement or Guaranty thereof or otherwise (other than to Lenders) except
(a) guarantees made in the Ordinary Course of Business up to an aggregate amount
of $100,000, (b) the endorsement of checks in the Ordinary Course of Business
and (c) the guaranty by the Company of the Fx Line.”

2. Conditions Precedent. This Amendment shall be effective as of the date hereof
upon satisfaction of each of the following conditions precedent:

(a) the execution of this Amendment by the Borrowers, the Required Lenders and
the Agent;

(b) the execution of the Amended, Restated and Substituted Revolving Credit Note
by the Borrowers;

(c) the execution of an Affirmation of Guaranty by Intcomex, Inc. and Intcomex
Holdings, LLC; and

(d) receipt by the Agent of a $100,000 amendment fee.

3. Representations and Warranties. Each Borrower hereby represents and warrants
in connection herewith that as of the date hereof (after giving effect hereto)
(i) the representations and warranties set forth in Article V of the Credit
Agreement are true and correct in all material respects (except those which
expressly relate to an earlier date), and (ii) no Default or Event of Default
has occurred and is continuing under the Credit Agreement.

4. Acknowledgments, Affirmations and Agreements. Each Borrower (i) acknowledges
and consents to all of the terms and conditions of this Amendment and
(ii) affirms all of its obligations under the Credit Agreement and the Other
Documents.

5. Loan Agreement. Except as expressly modified hereby, all of the terms and
provisions of the Credit Agreement remain in full force and effect.

6. Expenses. The Borrowers agree to pay all reasonable costs and expenses in
connection with the preparation, execution and delivery of this Amendment,
including the reasonable fees and expenses of the Agent’s legal counsel.

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original. It
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart.

 

3



--------------------------------------------------------------------------------

8. Governing Law. This Amendment shall be deemed to be a contract under, and
shall for all purposes be construed in accordance with, the laws of the State of
Florida.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWERS:  

SOFTWARE BROKERS OF AMERICA, INC.,

a Florida corporation

  By:   /s/ Michael Shalom   Name:   Michael Shalom   Title:   Vice President

 

 

ACCVENT LLC,

a Florida limited liability company

  By:   /s/ Naftali Mizrachi   Name:   Naftali Mizrachi   Title:   Manager

 

 

FORZA POWER TECHNOLOGIES LLC,

a Florida limited liability company

  By:   /s/ Naftali Mizrachi   Name:   Naftali Mizrachi   Title:   Manager

 

 

KLIP XTREME LLC,

a Florida limited liability company

  By:   /s/ Naftali Mizrachi   Name:   Naftali Mizrachi   Title:   Manager

 

 

NEXXT SOLUTIONS LLC,

a Florida limited liability company

  By:   /s/ Naftali Mizrachi   Name:   Naftali Mizrachi   Title:   Manager



--------------------------------------------------------------------------------

 

AGENT:  

PNC BANK, NATIONAL ASSOCIATION,

in its capacity as Agent

  By:   /s/ John Stanescki     Name:   John Stanescki     Title:   SVP

 

LENDERS:  

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

  By:   /s/ John Stanescki     Name:   John Stanescki     Title:   SVP